Citation Nr: 1602895	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and other specified trauma- and stressor-related disorder.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii.

In March 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence demonstrates that the Veteran's other specified trauma- and stressor-related disorder is etiologically related to active duty.


CONCLUSION OF LAW

The criteria for service connection for other specified trauma- and stressor-related disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for other specified trauma- and stressor-related disorder, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from a disease or injury incurred in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

With respect to a current disability, the record reflects that a diagnosis of other specified trauma- and stressor-related disorder was made upon VA examination in August 2015.  The Board notes that while the record also reflects treatment for PTSD and a diagnosis of major depressive disorder during the pendency of the appeal, the August 2015 examiner noted that the Veteran did not meet all of the diagnostic criteria for PTSD and that major depressive disorder was not currently present.  However, the examiner opined that a diagnosis of other specified trauma- and stressor-related disorder was appropriate.  As such, the Board finds that the Veteran has established a current disability of other specified trauma- and stressor-related disorder for the purposes of service connection.

With respect to an in-service event or injury, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of other specified trauma- and stressor-related disorder or any other acquired psychiatric disorder, and the claimed stressful events are also not shown in the service records.  However, throughout the pendency of the appeal, the Veteran has consistently and credibly reported that he experienced traumatic events while serving in the Republic of Vietnam, including being exposed to dangerous situations while on guard duty with insufficient ammunition and witnessing another soldier disposing of body parts.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board finds that the situations described are consistent with the circumstances of the Veteran's service.  Additionally, there is no evidence directly contradicting the Veteran's assertions.  Therefore, the Board finds that the Veteran has established an in-service event or injury for purposes of service connection.

With respect to a nexus between the current disability and the in-service event or injury, the Veteran most recently underwent VA examination in August 2015.  While VA examinations in July 2011 and December 2013 provided negative opinions with respect to other acquired psychiatric disorders, including PTSD and major depressive disorder, neither opinion provided a diagnosis of other specified trauma- and stressor-related disorder.  As such, the only competent medical evidence of record with respect to this diagnosis is the August 2015 VA opinion.  After a thorough review of the record, including the Veteran's lay statements and psychological evaluations, the August 2015 VA examiner opined that the Veteran's other specified trauma- and stressor-related disorder was related to his military service, specifically the described stressors.  The examiner noted that this diagnosis is appropriate for veterans who have been significantly affected by military trauma, and indicated that the in-service events as described by the Veteran were sufficient to result in other specified trauma- and stressor-related disorder.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the competent medical evidence reflects that other specified trauma- and stressor-related disorder is etiologically related to active duty service.  As such, service connection for other specified trauma- and stressor-related disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The criteria for entitlement to service connection for other specified trauma- and stressor- related disorder have been met.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


